Case 2:20-cv-00276-JPH-MJD Document 76 Filed 01/22/21 Page 1 of 3 PageID #: 485




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

 STEPHEN SHARUM,                              )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )    No. 2:20-cv-00276-JPH-MJD
                                              )
 SUPERIOR BOILER WORKS, INC.,                 )
 MG SALES, INC,                               )
 HUNT CONSTRUCTION GROUP, INC.,               )
 BSA LIFESTRUCTURES, INC.,                    )
 HSB GLOBAL STANDARDS,                        )
                                              )
                           Defendants.        )

            ORDER DENYING MOTION FOR DEFAULT JUDGMENT

       Plaintiff, Stephen Sharum, alleges that Defendants are liable for injuries

 he sustained when he fell at work. Dkt. 56. The clerk has entered default

 against Defendant MG Sales, Inc. "for failure to plead or otherwise defend this

 action." Dkt. 69. Mr. Sharum has moved for default judgment. Dkt. [58].

 Because Mr. Sharum has not shown that default judgment is appropriate at

 this time, that motion is DENIED.

       Under Rule 55(b) of the Federal Rules of Civil Procedure, a court may

 enter default judgment following a clerk's entry of default. See VLM Food

 Trading Int’l, Inc. v. Ill. Trading Co., 811 F.3d 247, 255 (7th Cir. 2016). To be

 entitled to default judgment, "the plaintiff still must establish his entitlement to

 the relief he seeks." Id. Indeed, "if an evidentiary hearing or other proceedings

 are necessary in order to determine what the judgment should provide, such as

 the amount of damages that the defaulting defendant must pay, those

                                          1
Case 2:20-cv-00276-JPH-MJD Document 76 Filed 01/22/21 Page 2 of 3 PageID #: 486




 proceedings must be conducted before the judgment is entered." Lowe v.

 McGraw-Hill Cos., 361 F.3d 335, 339–40 (7th Cir. 2004) (citing Fed. R. Civ. P.

 55(b)(2)).

         Here, Mr. Sharum requests a default judgment for damages "in an

 amount to be determined." Dkt. 58 at 2. He has not identified an amount that

 "is liquidated or capable of ascertainment from definite figures," or requested

 an evidentiary hearing to prove damages. e360 Insight v. The Spamhaus

 Project, 500 F.3d 594, 602 (7th Cir. 2007). He also has not addressed whether

 a partial final judgment is appropriate, see Fed. R. Civ. P. 54(b), or whether

 default judgment at this time could result in inconsistent judgments, see State

 Farm Mut. Auto. Ins. Co. v. Jackson, 736 F.Supp. 958, 961 (S.D. Ind. 1990)

 (citing Marshall & Ilsley Trust Co. v. Pate, 819 F.2d 806 (7th Cir. 1987)). The

 motion for default judgment is therefore DENIED without prejudice. Dkt.

 [58].

 SO ORDERED.

 Date: 1/22/2021




 Distribution:

 Joseph Beutel
 EPSTEIN COHEN SEIF & PORTER
 joe@beutellaw.com



                                         2
Case 2:20-cv-00276-JPH-MJD Document 76 Filed 01/22/21 Page 3 of 3 PageID #: 487




 John W. Borkowski
 HUSCH BLACKWELL LLP
 john.borkowski@huschblackwell.com

 Jennifer L. Dlugosz
 HUSCH BLACKWELL LLP
 jen.dlugosz@huschblackwell.com

 Robert David Epstein
 EPSTEIN COHEN SEIF & PORTER
 rdepstein@aol.com

 Jeffrey B. Fecht
 RILEY BENNETT EGLOFF LLP
 jfecht@rbelaw.com

 Edward W. Gleason
 SENAK KEEGAN GLEASON & SMITH , LTD.
 egleason@skgsmlaw.com

 Timothy P. Larkin
 HUSCH BLACKWELL LLP
 tim.larkin@huschblackwell.com

 Tyler Scott Lemen
 DREWRY SIMMONS VORNEHM, LLP (Carmel)
 tlemen@dsvlaw.com

 Joseph M. Leone
 DREWRY SIMMONS VORNEHM, LLP (Carmel)
 jleone@DSVlaw.com

 James Alexander Tanford
 EPSTEIN COHEN SEIF & PORTER
 tanfordlegal@gmail.com




                                      3
